DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Arguments and Amendments filed March 29, 2021.
3. Claims 1-7 and 9-21 are examined and rejected and are pending in which claims 1, 15 and 20 are independent.
Response to Arguments
4. Applicant's arguments filed March 29, 2021 have been fully considered, for the Examiner’s responses, please see below discussions.

4.1. The Applicant argued that “”The Office Action argues that the previously presented variants of the above-recited claim features are purportedly disclosed by a combination of Gordon at para. [0308], [0339], [0727]-[0728], [0959], and FIG. 35; and Roireau at claims 11-18. Office Action at 6-10. However, none of these cited portions of Gordon or Roireau concern "media data captured by one or more sensors" as a "trigger condition" or "generating a dynamic map" with a "first marker" that is "associat[ ed] [ ... ] with the media data [ ... ] so that the media data [ ... ] is viewable at the first marker." Gordon at para. [0308] and [0339] discuss a "threshold used to trigger advertisement/ context [ ... ] that must occur before a notification may be displayed and/or played" - but ””, the Examiner respectfully agreed.
For curing the deficiency of Gordon and Roireau on capturing media content by the mobile device and transmitting the media data, the Examiner respectfully imported a reference published to Neven as a replacement to Roireau. 
Information Disclosure Statement
5. The information disclosure statements filed March 10, 2021 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449s have been electronically signed as attached. 

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.1. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.2.1. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.2.2. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.2.3. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 

6.3. Claims 1-7, 9-12 and 14-21 are rejected under 35 U.S.C. 102(g) as being anticipated by 
Gordon et al.: “SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT FOR DETERMINING WHETHER TO PROMPT AN ACTION BY A PLATFORM IN CONNECTION WITH A MOBILE DEVICE”, (U.S. Patent Application Publication US 20180032997 A1, filed December 21, 2015 and published February 1, 2018, hereafter “Gordon”), in view of 
Neven et al.: “METHOD AND APPARATUS FOR ENABLING A SEARCHABLE HISTORY OF REAL-WORLD USER EXPERIENCES”, (U.S. Patent Application Publication US 20130036134 A1, filed June 11, 2012 and published February 7, 2013, hereafter “Neven”).
As per claim 1, Gordon teaches a method of mapping journey information, the method comprising:
storing information defining a trigger condition as occurring when a mobile computing device performs an action (See [0004], storing profile information associated with members of a service network, as well as advertisement trigger information associated with advertisements of an advertiser).
the trigger condition has occurred by identifying that the mobile computing device has performed the action, wherein the action includes output by the mobile computing device of media data captured by one or more sensors of the mobile computing device and associated with the trigger condition”, 
Gordon teaches identifying that the trigger condition has occurred by identifying that the mobile computing device has performed the action, wherein the action includes output by the mobile computing device of media data associated with the trigger condition (See [0308], configure triggers associated with advertisement/context and/or feeder application, for example, a sliding bar and/or a rotating dial may indicate a threshold of discount, a threshold of distance, a threshold of the number of connected friends present, a threshold of number of deals, a threshold of time at the location, a threshold of available funds and/or any other threshold used to trigger advertisement/context and/or feeder applications that must occur before a notification may be displayed and/or played.).
However, Gordon does not explicitly teach the media data “media data captured by one or more sensors of the mobile computing device”.
On the other hand, as an analogous art on using mobile device for searching, receiving or delivering media content, Neven teaches media data “media data captured by one or more sensors of the mobile computing device” (See [0027], , 
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Neven’s teaching with Gordon reference because Gordon is dedicated to storing profile information associated with members and triggering advertisement based on the profile information, and Neven is dedicated to capturing, managing and archiving media data, and a combined teaching of Neven and Gordon would have enabled Gordon to better advertising on targeting users by using stored users experiences.
Gordon in view of Neven further teaches the following:
receiving the media data associated with the trigger condition from the mobile computing device (See Gordon: [0339], the advertisement/content may be configured to trigger based on a movement of a user, an action or event by an application (e.g. take photo, receive email, etc.), an update of a natural condition (e.g. a weather update, etc.), an action relating to a check-in (e.g. check-in at the airport), and/or any other action and/or event associated with the user and/or the mobile device. Here the media received by trigger action including, for example, a new email received as a result of email receiving trigger, a boarding pass as a result of airport check-in, updated weather report as a result of weather updating trigger);
identifying a first location of the mobile computing device in response to identifying that the trigger condition has occurred (See Gordon: [0339], [0466] and 
generating a map of a geographic region that includes the first location of the mobile computing device (See Gordon: [0727] and [0959], the first location, the second location, and the route may be displayed on a map (or an interactive map), the user interface relating to the route may be vector-based (e.g. ability to zoom in and out, rotate, 3-D navigation, 3-D display of buildings, etc.), rasterized (e.g. 2-D image, layers of 2-D images to form 3-D images, etc.), and/or created in any manner to enable display of a map and/or navigating of directions and a location in which the advertisement/content is permitted to be displayed (e.g. a geographic location, a specific display location, a business location, etc.)); and
generating a dynamic map by overlaying a first marker on the map at the first location of the mobile computing device, and by associating the first marker with the media data associated with the trigger condition, so that the media data associated with the trigger condition is viewable at the first marker (See Gordon: 

As per claim 2, Gordon in view of Neven teaches the method of claim 1, wherein output by the mobile computing device of the media data associated with the trigger condition includes output of a photo by the mobile computing device, wherein the media data associated with the trigger condition includes the photo (See Gordon: [1445] and [1750], if the caller exists within a collection of contacts stored on either integrated device, a contact photo may be displayed within graphic element and a calendar may trigger one or more actions, including displaying and/or playing a notification (e.g. audible, text, alarm, etc.), creating a shared photo platform to be used at the event.).



As per claim 4, Gordon in view of Neven teaches the method of claim 1, wherein output by the mobile computing device of the media data associated with the trigger condition includes output of receipt data associated with a financial transaction involving a user associated with the mobile computing device, wherein the media data associated with the trigger condition includes the receipt data (See Gordon: [0982], the transaction information may include a cost ( e.g. a total cost, a cost per item, a cost of sales tax, an itemized price list, etc.), a list of purchased items/services, a time of purchase, product names, product codes, a method of payment, one or more of the transaction parties, and/or any other transaction related information).



As per claim 6, Gordon in view of Neven teaches the method of claim 1, wherein output by the mobile computing device of the media data associated with the trigger condition includes uploading of a social media post to a social media platform, wherein the media data associated with the trigger condition includes at least a portion of the social media post (See Gordon: [0605], the location-based services may include real-time contact location, notifications, navigation, geo-tag photos taken at the location relating to the ticket and/or deal, update social networking site with user's location, estimated time of arrival (ETA) map of all individuals participating in the ticket and/or deal, real-time feeds from the location, social networking integration, geo-tracking, tagging any data file (e.g. voice recording, video, SMS, email with location metatag information during the time 

As per claim 7, Gordon in view of Neven teaches the method of claim 1, wherein output by the mobile computing device of the media data associated with the trigger condition includes output of an audio recording by the mobile computing device, wherein the media data associated with the trigger condition includes the audio recording (See Gordon: [1768], app actions and/or events may trigger creating an event, recording an item (e.g. recording an audio clip, recording a video clip, etc.), interacting with a media file (e.g. play video, play music, listen to radio, etc.).).

As per claim 21, Gordon in view of Neven teaches the method of claim 1, wherein output by the mobile computing device of media data captured by one or more sensors of the mobile computing device includes transmission of the media data from the mobile computing device following capture of the media data by the one or more sensors (See Neven: [0027], , mobile device 110 continues to capture media data and transmit the captured media data to search server 130; and Gordon: [0244] and [1623], the camera(s) may capture the one or more images in response to a change in a mode of the mobile device and interacting with the sharing widget when 

As per claim 9, Gordon in view of Neven teaches the method of claim 1, further comprising identifying that a journey associated with a user of the mobile computing device has begun by identifying a second location of the mobile computing device before identifying the first location of the mobile computing device and by placing a second marker on the map at the second location of the mobile computing device, the second marker identifying a starting point of the journey (See Gordon: [0493], the likely destination may be determined by using vector based location (e.g. probable destination based on vector trajectory, etc.), and/or location (e.g. work, home, friend's home, family relative home, etc.), and based on the received geotag the mobile device may determine the likely destination of where the user is heading. Of course, the mobile device may use any mechanism to determine the user's destination. Here the destination location determined is the second location identified before or without identifying the first location). 

As per claim 10, Gordon in view of Neven teaches the method of claim 1, further comprising identifying a plurality of locations of the mobile computing device over a duration of a journey, wherein at least a subset of the plurality of locations are identified periodically based on a pre-determined interval (See  a user may capture one or more images on the mobile device and one or more image/object recognition techniques may be utilized to identify one or more objects/items/people /locations and determining that a user performs a series of actions regularly utilizing a mobile device (e.g. more than 2 times, more than 3 times, periodically, etc.)). 

As per claim 11, Gordon in view of Neven teaches the method of claim 1, further comprising: 
identifying a plurality of locations of the mobile computing device over a duration of a journey, the plurality of locations including the first location (See Gordon: [0724], a route may be selected from the first location to the second location);
generating a journey line connecting the plurality of locations according to an order that the plurality of locations were identified (See Gordon: [0724], a route may be selected from the first location to the second location); and
overlaying the journey line over the map (See Gordon: [0373], the relevant ads and/or content may be displayed as an overlay on the map (e.g. another layer on the map, etc.). Here a route is another layer on the map).

As per claim 12, Gordon in view of Neven teaches the method of claim 1, further comprising transmitting the dynamic map to the mobile computing device 

As per claim 14, Gordon in view of Neven teaches the method of claim 1, further comprising:
identifying that a second trigger condition has occurred by identifying that a second mobile computing device has performed a second action, wherein the second action includes output by the second mobile computing device of secondary media data generated at the second mobile computing device and associated with the second trigger condition (See Gordon: [0308], configure triggers associated with advertisement/context and/or feeder application, for example, a sliding bar and/or a rotating dial may indicate a threshold of discount, a threshold of distance, a threshold of the number of connected friends present, a threshold of number of deals, a threshold of time at the location, a threshold of available funds and/or any other threshold used to trigger advertisement/context and/or feeder applications that must occur before a notification may be displayed and/or played; and Neven: [0027], , mobile device 110 continues to capture media data and transmit the captured media data to search server 130); 
 receiving the secondary media data associated with the second trigger condition from the second mobile computing device (See Gordon: [0308], media or 
identifying a second location of the second mobile computing device in response to identifying that the second trigger condition has occurred (See Gordon: [0723], the second location may include a fixed location (e.g. a house, a business, a set address, etc.), a predetermined location (e.g. one which was previously inputted by the user, etc.), a moving location (e.g. a food truck, a vehicle, a barge, a plane, any vehicle, etc.), and/or any other object and/or place where a location may be determined); and


As per claims 15 and 17-19, each of the claims recites a system for mapping journey information, as disclosed by Gordon that the system comprises a communication interface communicatively coupled to a mobile computing device via a network connection (See Fig. 1 and Gordon: [0144]-[0145], plurality of networks 102 is provided and Coupled to the networks 102 are servers and clients 106, such as mobile phone and PDA), the mobile computing device associated with a 
Therefore, claims 15 and 17-19 are rejected along the same rationale that rejected claims 1, 4, 6 and 14, respectively.

As per claim 16, Gordon in view of Neven teaches the system of claim 15, wherein output by the mobile computing device of the media data associated with the trigger condition includes output of a visual data associated with a financial transaction involving a user associated with the mobile computing device, wherein the media data associated with the trigger condition includes the visual data (See Gordon: [0854], the indicia may be displayed in immediate response to the receipt of the indication, by displaying the indicia without any intermediate graphical user interfaces. For example, in one embodiment, upon a mobile device establishing communication with the point-of-sale terminal, the indicia for prompting the user input may be automatically and immediately displayed on a screen of the mobile device. In one embodiment, the indicia for prompting the user input may be 

As per claim 20, the claim recites a non-transitory computer readable storage medium having embodied thereon a program as disclosed by Gordon (See Gordon: [0004] and [0787], a computer program product are provided for mobile device transactions and as an onboard computer system including a processor and a memory), wherein the program is executable by a processor to perform a method of mapping journey information, the method comprising the steps of the method as recited and rejected in claim 1 under 35 U.S.C. § 103 as being unpatentable over Gordon in view of Neven above Therefore, claim 20 is rejected along the same rationale that rejected claim 1.

7.4. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over 
Gordon in view of Neven, as applied to claims 1-7, 9-12 and 14-21 above, and further in view of 
Matsuura et al.: “INFORMATION PROVIDING DEVICE”, (U.S. Patent Application Publication US 20060149459 A1, filed February 13, 2004 and published July 6, 2006, hereafter “Matsuura”).


identifying a plurality of locations of the mobile computing device over a duration of a journey, the plurality of locations including the first location (See Gordon: [0727] and [0959], the first location, the second location, and the route may be displayed on a map (or an interactive map), the user interface relating to the route may be vector-based (e.g. ability to zoom in and out, rotate, 3-D navigation, 3-D display of buildings, etc.), rasterized (e.g. 2-D image, layers of 2-D images to form 3-D images, etc.), and/or created in any manner to enable display of a map and/or navigating of directions and a location in which the advertisement/content is permitted to be displayed (e.g. a geographic location, a specific display location, a business location, etc.)); and
identifying a route of the journey based on the plurality of locations (See Gordon: [0727] and [0959], the first location, the second location, and the route may be displayed on a map (or an interactive map), the user interface relating to the route may be vector-based (e.g. ability to zoom in and out, rotate, 3-D navigation, 3-D display of buildings, etc.), rasterized (e.g. 2-D image, layers of 2-D images to form 3-D images, etc.), and/or created in any manner to enable display of a map and/or navigating of directions and a location in which the advertisement/content is permitted to be ).
Gordon in view of Neven does not explicitly teach identifying a similarity between the route of the journey and a previous route of a previous journey. 
However, as an analogous art on providing traveling or navigation information, Matsuura teaches identifying a similarity between the route of the journey and a previous route of a previous journey (See Gordon: [0180]-[0181], by previously designating a position where the user picks us the friends as well as the reference area, it is possible to search a route on which other users travel between the pick-up position and the visit area. Thus, even if the user has not yet arrived the visit area, it is possible to search a route on which other users travel, by previously designating a departure point and a destination on a map and the information providing apparatus searches a route by using similarity in reference areas and visit areas respectively. A route chosen by similarity in reference areas and visit areas teaches a route of similarity).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Matsuura’s teaching with Gordon in view of Neven reference because Gordon is dedicated to storing profile information associated with members and triggering advertisement based on the profile information, Neven is dedicated to capturing, managing and archiving media data and Matsuura is dedicated to providing information of facilities and areas of Matsuura and Gordon in view of Neven would have enabled Gordon to expand triggering advertisement from profile based information to further include facilities and areas of interests.
Gordon in view of Neven, and further in view of Matsuura further teaches the following:
identifying a recommended location for a user associated with the mobile computing device to visit based on the similarity, wherein the recommended location is located along the previous route of the previous journey (See Neven: [0024], search client 112 also transmits sensor data, such as location data and time data along with the captured media data, which corresponds to the location and time when the media data was capture; and Matsuura: [0013], providing information of a visit area extracted from visit areas history of the another user, recommending visit areas where the user has not yet been visited, recommending the user popular visit areas and determining a visit area to be recommended by using similar situations or behavior patterns of similar users, which enables to provide the user with more useful information. Providing visited areas teaches providing recommendation of route of visits others previously have done). 
References
7.1. The prior art made of record
F. U.S. Patent Application Publication US-20180032997-A1.
G. U.S. Patent Application Publication US-20060149459-A1. 

7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
A. U.S. Patent Application Publication US-20140274136-A1.
B. U.S. Patent Application Publication US-20170045364-A1.
C. U.S. Patent Application Publication US-20100106801-A1.
D. U.S. Patent Application Publication US-20130158860-A1.
E. U.S. Patent Application Publication US-20170343361-A1.
H. U.S. Patent Application Publication US-20160191666-A1
Conclusion
8.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 11, 2021